DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 20, 22-25 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Affinito (U.S. Patent Publication 2013/0017441) in view of Cussen (“Structure and ionic conductivity in lithium garnets”).
Regarding claims 20 and 34, Affinito discloses a lithium battery comprising a lithiated cathode, which includes a cathode current collector, an anode current collector, and a protective structure and solid electrolyte between the cathode and the anode current collector, wherein a lithium layer is plated on the anode current collector using current pulses to form an anode (Paragraphs 0034, 0046, 0047, 0058, 0155 and 0159).  Affinito also discloses that the solid electrolyte can be a solid polymer electrolyte (Paragraph 0159).  Affinito states that the current collectors can be made from materials, such as aluminum, copper, nickel, etc. (Paragraphs 0132-0133), which are known by one of ordinary skill in the art to enhance plating uniformity.  As to claims 22-24, Affinito teaches that the amount of lithium deposited on the current collector (thickness of anode) is dependent on the state of charge, the initial pulse current, and the number of life cycles (Paragraphs 0011, 0024, 0058, 0059).  Regarding claim 25, it would have been obvious to one of ordinary skill in the art that there must be some state of charge monitoring of the anode because the state of charge determines how thick the anode will be.  Therefore, since there is a desired thickness of the lithium layer in Affinito, the state of charge must be monitored.
Affinito fails to disclose that the ionic conductivity of the solid electrolyte is at least 10-7 S/cm, that the solid electrolyte is a ceramic electrolyte material, and that the ceramic electrolyte includes a garnet of Li7La3Zr2O12.
Cussen discloses lithium stuffed garnets having the formula LixLn3M2O12, where x is greater than 3, Ln can be La and M can be Zr (Pages 5168-5169).  Cussen also discloses that the total ionic conductivity of a lithium stuffed garnet, such as LLZO, can be up to 4x10-4 S/cm (Page 5172), as recited in claim 20 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to have used a garnet of LLZO for the solid electrolyte of Affinito because Cussen teaches that LLZO can replace polymer electrolytes to improve ionic conductivity and create a more efficient battery.
5.	Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Affinito (U.S. Patent Publication 2013/0017441) in view of Cussen (“Structure and ionic conductivity in lithium garnets”) as applied to claims 20, 22-25, 34 and 35 above, and further in view of Fukui (EP Publication 1868260).
	The teachings of Affinito and Cussen have been discussed in paragraph 4 above.
	Affinito and Cussen fail to disclose that the ceramic electrolyte material includes CsPF6, HF or combinations thereof.
Fukui discloses an organic solid electrolyte for a lithium ion battery comprising an inorganic ion salt, such as CsPF6, doped into the polymer of the solid electrolyte (Paragraph 0026), as recited in claim 37 of the present invention.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used CsPF6 in the solid electrolyte of Affinito and Cussen because Fukui teaches that adding this material to a solid electrolyte improves the ion conductivity of the material.
Allowable Subject Matter
6.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant’s arguments, filed 10/25/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art references.
	Applicants argue the Thokchom uses an amorphous LLZO material for the solid electrolyte rather than a crystalline lithium-stuffed garnet, as recited in the claims.  Applicants continue to argue that the crystalline LLZO is only used in the cathode.  Thokchom has been removed from the rejection and Cussen is now being relied upon to teach a crystalline LLZO material that can be used as an electrolyte in the battery of Affinito.
Applicants also argue that there is no reason to change the amorphous LLZO of Thokchom with the crystalline LLZO of Cussen because the crystalline material of Cussen is used to replace polymeric electrolytes.  As stated above, Thokchom has been removed and only Cussen is combined with Affinito.  Affinito teaches the use of a polymer material for the solid electrolyte.  Cussen teaches that lithium stuffed garnets, such as LLZO, can be used to replace polymer electrolytes because of their high ionic conductivity.  Thus, it would have been obvious to one of roidnary skill in the art to use the electrolyte of Cussen in Affinito to improve ionic conductivity and overall function of the battery.
	Finally, Applicants argue that Kuriki and Fukui fail to cure the deficiencies of Affinito, Thokchom and Cussen.  As discussed above, Affinito and Cussen teach every limitation of the independent claim.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722